Case 3:19-cr-00469-S Document 32 Filed 08/24/20 Page1of6 PagelD 85

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS DALLAS DIVISION

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.
Case Number: 3:19-CR-00469-S-1
MATTHEW ALAN RUSHING USM Number: 59455-177

Robert L Rogers

Defendant’s Attorney

THE DEFENDANT:
L] | pleaded guilty to count(s)

 

 

pleaded guilty to count(s) before a U.S. Magistrate

Judge, which was accepted by the Court.

oO pleaded nolo contendere to count(s) which was

accepted by the Court

O was found guilty on count(s) after a plea of not
guilty

Count 1 of the one count Information, filed 9/16/2019

 

 

 

 

 

 

 

The Defendant is adjudicated guilty of these offenses:

 

Title & Section / Nature of Offense Offense Ended Count
18 U.S.C. § 1001 False Statement 05/06/2019 1

The Defendant is sentenced as provided in pages 2 through 6 of this Judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

L] The Defendant has been found not guilty on count(s)
C1 Count(s) Olis CO are dismissed on the motion of the United States.

It is ordered that the Defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If
ordered to pay restitution, the Defendant must notify the Court and United States attorney of material changes in economic
circumstances.

August 21, 2020
Date of Impositioyl of Judgment

 

ehots

 

Sighature of Judge

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

Name itle of Judge
| Lee? ZY 2ozo
J a

Date
AO 245B (RevASROFoEMIG ROA SE RinaQument 32 Filed 08/24/20 Page 2 of 6 Pag EID Ob page 2 of 6

DEFENDANT: MATTHEW ALAN RUSHING
CASE NUMBER: 3:19-CR-00469-S-1

PROBATION

The Defendant is hereby sentenced to probation for a term of: three (3) years as to Count 1. This sentence shall run concurrently with
any sentence imposed in Case Nos. F-1976023, F-1976024, F-1976025, F-1976026, F-1976027, F-1976028, F-1976029, F-1976030, F-
1976031, and F-1976032, which may or may not be pending in the Dallas County Criminal District Court 6, as these cases are related
to the instant federal offense.

10.

MANDATORY CONDITIONS

You must not commit another federal, state, or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the Court.

XO LC] &

MOO

The above drug testing condition is suspended, based on the Court's determination that you pose a low risk of future
substance abuse. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this Judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this Judgment.

You must notify the Court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this Court as well as with any additional conditions

on the attached page.
AO 245B (Rev FARO P RIGO OF POs Sina 3cument 32 Filed 08/24/20 Page 3 of 6 Page|D 87

tin @ Cri udgment -- Page 3 of 6

DEFENDANT: MATTHEW ALAN RUSHING
CASE NUMBER: 3:19-CR-00469-S-1

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the Court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the Court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours
of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the Court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person
and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a
written copy of this Judgment containing these conditions. I understand additional information regarding these
conditions is available at www.txnp.uscourts. gov.

Defendant’s Signature Date

 

 
AO 245B (Rev GBR /F5- BG QO4 6 eaminaQGQument 32 Filed 08/24/20 Page 4 of 6 Page|D 88 Page 4 of 6

DEFENDANT: MATTHEW ALAN RUSHING
CASE NUMBER: 3:19-CR-00469-S-1

SPECIAL CONDITIONS OF PROBATION

The Defendant shall provide to the probation officer any requested financial information.

The Defendant shall provide 120 hours of community service under the direction of the probation officer, to be completed within the
first 18 months of the Defendant’s supervision term unless otherwise directed by the probation officer.

Pursuant to the Mandatory Victims Restitution Act of 1996, the Defendant is ordered to pay restitution in the amount of $10,691.20,
payable to the U.S. District Clerk, 1100 Commerce Street, Room 1452, Dallas, Texas 75242. Restitution shall be payable immediately
and shall be disbursed to:
Dallas Police Department
C/O Cassandra Addison-More
1400 South Lamar Street, 2nd floor
Dallas, Texas 75215
$9,862

F.M.
$156.10

T.AK.
$156.10

A.H.W.
$156

IZ.

$361
If the restitution has not been paid in full within 30 days of the date of this Judgment, the Defendant shall make payments on such unpaid
balance in monthly installments of not less than 10 percent of the Defendant's gross monthly income, or at a rate of not less than $50
per month, whichever is greater, until the balance is paid in full. In addition, at least 50 percent of the receipts received from gifts, tax
returns, inheritances, bonuses, lawsuit awards, and any other receipt of money shall be paid toward the unpaid balance within 15 days
of receipt. This payment plan shall not affect the ability of the United States to immediately collect payment in full through garnishment,
the Treasury Offset Program, the Federal Debt Collection Procedures Act of 1990 or any other means available under federal or state
law. Furthermore, it is ordered that interest on the unpaid balance is waived pursuant to 18 U.S.C. § 3612(f)(3).

The Defendant shall pay any remaining balance of restitution in the amount of $10,691.20, as set out in this Judgment
AO 245B (Rev ASP tot RAG OAS Bae inde Cage! a ele NS Oe ad 2)0uG Fae ee Page 5 of 6

DEFENDANT: MATTHEW ALAN RUSHING
CASE NUMBER: 3:19-CR-00469-S-1

CRIMINAL MONETARY PENALTIES

The Defendant must pay the total criminal monetary penalties under the Schedule of Payments page.

 

 

 

 

 

 

 

 

 

 

 

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $100.00 $10,691.20 $.00 $.00 $.00
[] The determination of restitution is deferred until An Amended Judgment in a Criminal Case (AO245C) will be entered

after such determination.
The Defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Pursuant to the Mandatory Victims Restitution Act of 1996, the Defendant is ordered to pay restitution in the amount of $10,691.20, payable to the
US. District Clerk, 1100 Commerce Street, Room 1452, Dallas, Texas 75242. Restitution shall be payable immediately and shall be disbursed to:
Dallas Police Department
C/O Cassandra Addison-More
1400 South Lamar Street, 2nd floor
Dallas, Texas 75215
$9,862

FM.
$156.10

T.AK.
$156.10

A.HLW.
$156

JZ.
$361

If the Defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution amount ordered pursuant to plea agreement $

The Defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule
of Payments page may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

X The Court determined that the Defendant does not have the ability to pay interest and it is ordered that:

OO

the interest requirement is waived for the [] fine restitution
[] _ the interest requirement for the [] fine C] _ restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299,

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
10. 6 P ID 90
AO 245B (Rev FIRS aig ee S Cazina OS Se ae Oe ae ge tOO OT patent -- Page 6 of 6
DEFENDANT: MATTHEW ALAN RUSHING

CASE NUMBER: 3:19-CR-00469-S-1

SCHEDULE OF PAYMENTS

Having assessed the Defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Q

CO

O
BQ
Cc OD
DQ
E «Xx
F

Lump sum payments of $ ___ due immediately, balance due
not later than , or
in accordance EL] G Ol #=Oé; [] Eor []  F below; or
Payment to begin immediately (may be combined with []_ C, CL] Dz,or []  F below); or
Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this Judgment;
or
Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from

imprisonment to a term of supervision; or

Payments to begin immediately. If restitution has not been paid in full within 30 days of the date of this Judgment, the
Defendant shall make payments on such unpaid balance in monthly installments of not less than 10 percent of the
Defendant’s gross monthly income, or at a rate of not less than $50 per month, whichever is greater, until the balance is
paid in full. In addition, at least 50 percent of the receipts received from gifts, tax returns, inheritances, bonuses, lawsuit
awards, and any other receipt of money shall be paid toward the unpaid balance within 15 days of receipt. This payment
plan shall not affect the ability of the United States to immediately collect payment in full through garnishment, the
Treasury Offset Program, the Federal Debt Collection Procedures Act of 1990 or any other means available under federal
or state law.

Special instructions regarding the payment of criminal monetary penalties:

It is ordered that the Defendant shall pay to the United States a special assessment of $100.00 for Count 1, which shall
be due immediately. Said special assessment shall be paid to the Clerk, U.S. District Court.

Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the Clerk of the Court.

The Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L] Joint and Several

See above for Defendant and Co-Defendant Names and Case Numbers (including Defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.

Woo

The Defendant shall pay the cost of prosecution.
The Defendant shall pay the following court cost(s):
The Defendant shall forfeit the Defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court

costs.
